824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Burwyn J. BREWER, Petitioner,v.TENNESSEE VALLEY AUTHORITY, Respondent.
Appeal No. 87-3119.
United States Court of Appeals, Federal Circuit.
May 12, 1987.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (board), docket No. AT03518610554, dismissed as untimely the appeal of Burwyn J. Brewer from a reduction-in-force action by the Tennessee Valley Authority.  On the basis of the board's June 25, 1986, opinion and October 31, 1986, order, said final decision is affirmed.